Citation Nr: 1017999	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether a January 2005 administrative decision, in which the 
RO determined that the character of the appellant's discharge 
was not dishonorable for VA purposes and therefore did not 
constitute a bar to VA benefits, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant served on active duty from April 1967 to July 
1969.  His discharge was under other than honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 administrative decision of the VA 
RO in Milwaukee, Wisconsin.  In this decision the RO 
determined that the January 2005 administrative decision 
finding that the Veteran's period of service from April 5, 
1967, to July 28, 1969, was honorable for VA purposes was 
clearly and unmistakably in error.  It should be noted that 
this decision was issued to correct an earlier decision that 
the RO issued in January 2004 finding that the Veteran's 
service from April 1967 to July 1969 was a bar to VA 
benefits.  In April 2007, the Veteran was notified that he 
was scheduled to attend a personal hearing at the RO in May 
2007 pursuant to his request for such a hearing; however, he 
failed to report to the hearing as scheduled.  


FINDINGS OF FACT

1.  The veteran received a discharge under other than 
honorable (OTH) conditions for his service from April 1967 to 
July 1969.

2.  In a January 2004 administrative decision, the RO found 
that the Veteran's character of discharge was a bar to VA 
benefits for the Veteran's period of service from April 1967 
to July 1969 based on willful and persistent misconduct.

3.  In a January 2005 administrative decision, the RO 
reversed the January 2004 administrative decision by finding 
that the Veteran's character of discharge was not a bar to VA 
benefits for his period of service from April 1967 to July 
1969.

4.  The correct facts known at the time the January 2005 
decision was issued were not before the RO in that they were 
either ignored or incorrectly applied, and the outcome of the 
decision would have been manifestly different but for such 
error.



CONCLUSION OF LAW

There was CUE in the January 2005 administrative decision in 
its finding that the Veteran's discharge was not a bar to VA 
benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  The Board notes that the VCAA 
is not applicable to claims of clear and unmistakable error, 
since such claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).


II.  Analysis

A.  Pertinent Law and Regulations

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  There is a three-prong test for 
determining whether a prior determination involves CUE:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would manifestly have changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of 38 U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2009).

38 C.F.R. § 3.12 provides that if the former service member 
did not die in service, pension, compensation, or dependency 
and indemnity compensation is not payable unless the period 
of service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  The pertinent regulation 
further provides that a discharge or release for certain 
offenses is considered to have been issued under dishonorable 
conditions.  These offenses include acceptance of an 
undesirable discharge to escape trial by general court-
martial under 38 C.F.R. § 3.12(d)(1), and willful and 
persistent misconduct.  38 C.F.R. § 3.12(d)(4).  38 C.F.R. § 
3.12(d)(4) also states that a discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  Additionally, a discharge under dishonorable 
conditions will not constitute a bar to benefits if the 
individual was insane at the time of the offense causing the 
discharge.  38 C.F.R. § 3.12(b).

B.  Discussion

In July 1969, the Veteran received an undesirable discharge 
for the good of the service.  In a January 2004 
administrative decision, the RO found that the discharge the 
Veteran received in July 1969 was a bar to VA benefits based 
on willful and persistent misconduct.  Following a hearing 
conducted at the RO in July 2004, the RO, in January 2005, 
reversed the January 2004 decision by finding that the July 
1969 discharge did not constitute a bar to VA benefits. 

The Veteran's representative asserts that the June 2007 
administrative decision, which is the subject of this appeal, 
finding CUE in the administrative decision of January 2005 
regarding the Veteran's character of discharge for the period 
of service from 1967 to 1969 as not being a bar to VA 
benefits amounts to a mere disagreement with the facts and 
therefore cannot form the basis of a finding of CUE.  The 
Board disagrees and finds that the criteria for CUE in the 
January 2005 administrative decision have been met.

The Veteran's service personnel records show that he was 
accused of committing the following offenses on the following 
dates and that action was taken against him as follows:

1)  May 21, 1968	Received an Article 15 for misconduct.
2)  July 24, 1968		Motor vehicle accident without 
injuries - victim.
3)  December 21, 1968	Drunk and Disorderly Conduct.
4)  December 28, 1968	Assault - victim; conduct and 
efficiency of duties as a store 
specialist effective this date were 
"Unsat."
5)  January 7, 1969	Punishment under Article 15 Uniform Code 
of Military Justice (UCMJ).
6)  February 12, 1969	Punishment under Article 15 UCMJ.
7)  February 17, 1969	Reduction in rank from E-4 to E-3.
8)  April 30, 1969	Per Military Police Report (dated May 8, 
1969), wrongful appropriation of DD Form 
345 and unlawfully carrying illegal and 
concealed weapons; per CID (Criminal 
Investigation Division) Report of 
Investigation (dated May 15, 1969); 
offenses of wrongful possession of 
marijuana and wrongful possession of a 
habit forming drug (secobarbital).
9)  May 8, 1969	Per CID Report of Investigation (dated 
May 15, 1969), offenses of larceny (for 
steeling two tape recorders, two reels of 
tapes, and an empty reel discovered to be 
the property of fellow servicemen), and 
wrongful possession of two ration cards.  
Charges also made for unlawfully carrying 
three concealed weapons, to wit:  a 
straight edge razor, a black cane with 
knife blade concealed in its handle, and 
a sharpened letter opener.
	
Character of service prior to charges 
from May 8, 1969, offenses was noted to 
be unsatisfactory

10)  July 12, 1969	Reduction in rank from E-3 to E-1.

The offenses listed for the dates of April 30, 1969, and May 
8, 1969, with the exception of wrongful possession of two 
ration cards, constitute charges in violation of the UCMJ and 
formed the basis of a recommendation for trial by special 
court-martial.   

The Veteran's service personnel records further show that in 
June 1969 the Veteran requested a discharge for the good of 
the service in lieu of trial by court martial under 
circumstances that could lead to a bad or dishonorable 
discharge.  In making this request, the Veteran stated that 
he understood that as a result of the issuance of such a 
discharge, he shall be deprived of many or all Army benefits, 
may be ineligible for many or all benefits administered by 
the Veterans' Administration, and may be deprived of his 
rights and benefits as a veteran under both Federal and State 
Law.  

The Veteran's DD Form 214 lists his character of service as 
other than honorable conditions and shows that he was issued 
a 258A certificate (undesirable discharge certificate).

At a personal hearing at the RO in July 2004, the Veteran 
testified that the motor vehicle accident was not his fault, 
though he acknowledged that the other driver was not given a 
ticket.  He said that he did not really remember the incident 
stemming from the drunk and disorderly charge, but that 
everybody young was drinking and that getting drunk downtown 
was a common thing.  He did acknowledge that he was underage 
at the time.  He said he remembered getting an Article 15 two 
times, but did not elaborate on the reasons.  Regarding the 
assault, the Veteran said he recalled that there were fights 
once a week, and indicated that the fights were motivated by 
race.  Regarding possession of marijuana, the Veteran said he 
smoked marijuana whenever someone gave him some and that it 
was more or less experimental.  He denied trafficking the 
drug.  As far as charges of possessing illegal weapons, the 
Veteran said they were souvenirs to take home and that he 
never threatened anyone with them.  He explained that he had 
traded a blanket and pair of shoes for the extra ration card 
that he had.  Regarding the tape recorders and tape reels the 
Veteran was charged with stealing, the Veteran said that two 
individuals had approached him at the "EM" club and asked 
him if he wanted to sell them for money and he did not know 
that they had been stolen.  When asked at the hearing if he 
would characterize his service up until the time of his 
reductions in rank as "honest and faithful," the Veteran 
replied, "I tried". 

As a starting point, the Veteran's discharge cannot ipso 
facto be considered dishonorable under 38 C.F.R. 
§ 3.1.2(d)(1) as the facts show that he accepted an 
undesirable discharge to escape trial by special court-
martial rather than trial by general court-martial.  Id.  

That notwithstanding, after reviewing all pertinent evidence 
in this case and applying the applicable laws and 
regulations, the Board is compelled to find that the 
Veteran's service is dishonorable based on willful and 
persistent misconduct and to find otherwise as the RO did in 
January 2005 constitutes clear and unmistakable error.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2009).

The persistent nature of the Veteran's misconduct is 
unquestionable.  That is, multiple offenses over a year's 
time can only be considered persistent misconduct by 
reasonable minds, especially when considering that some of 
the offenses are separated by only a week.  As to the willful 
nature of the offenses, this too is undisputable.  The fact 
that the Veteran testified that everybody drank and got 
drunk, that he only smoked marijuana when it was offered to 
him, and that the concealed weapons in his possession were 
for souvenir purposes only does not take away from the 
willful nature of these wrongful acts.  In other words, the 
Veteran neither denies engaging in these acts nor argues that 
he did not know they were wrong.  Rather, the Veteran 
admitted at the hearing that he was underage when he drank 
and, when asked if the statement that he had marijuana in his 
possession was true, he responded by saying "I'm not saying 
I didn't".  Reasonable minds simply cannot disagree that the 
Veteran willfully and persistently engaged in these 
particular wrongful acts.  

Regarding the stolen tape recorders, tape reels and ration 
card(s), the Veteran testified that he did not know that the 
tape recorders and reels were stolen items, and that he had 
traded a blanket and shoes for the extra ration card he was 
charged with having.  He also testified that the habit 
forming drug he was charged with having was actually an over-
the-counter prescription drug he purchased at a drug store 
for headaches.  In essence, the Veteran denied willfully 
engaging in misconduct when it comes to these offenses.  
However, deference and consideration must be given to the 
military investigative findings at the time these offenses 
were committed.  In this regard, it is assumed that the 
Veteran had the opportunity to provide the same explanations 
to military personnel during the investigation of these 
offenses that he gave at the RO hearing in 2004, but the 
investigative results revealed that the Veteran did in fact 
steal the items in question.  Moreover, regarding the habit 
forming drug, the investigative results in service are in 
direct conflict with the Veteran's hearing testimony in 2004.  
That is, although the Veteran testified that the habit 
forming drug he was found to have was actually an over-the-
counter prescription drug he purchased at a drug store for 
headaches, the investigation included lab results revealing 
that the pill was secobarbital for which the Veteran did not 
have a prescription.   The RO in January 2005 failed to 
identify any incompetence or material flaw in the military 
investigation findings or for that matter mention the 
findings at all.  Moreover, there is no mention or 
consideration of the fact that the Veteran requested 
discharge for the good of the service in lieu of trail by 
court-martial under circumstances which could lead to a bad 
conduct or dishonorable discharge.  Consequently, the Board 
finds that the correct facts as they were known at the time 
of the January 2005 administrative decision were not properly 
before the RO in that the RO either ignored or incorrectly 
applied the facts.  

Put another way, reasonable minds simply cannot conclude that 
the offenses above constitute a "minor offense" and that 
the Veteran's service was "otherwise honest, faithful, and 
meritorious".  See Cropper v. Brown, 6 Vet. App. 450 (1994).  
To the contrary, concerning meritorious service, the 
Veteran's service was deemed to be "unsatisfactory" in 
December 1968 as well as during the period prior to the May 
1969 offenses.  Moreover, he received two reductions in rank 
in service.  The types of offenses listed above would 
indisputably interfere with the Veteran's military duties 
and, to an extent, preclude him from performing his duties.  
Id.  In this regard, the Veteran testified that the offenses 
he was charged with committing in May 1969 led to his pre-
trial confinement in the stockade for almost one hundred 
days.  This certainly would preclude the Veteran from 
performing his military duties.  Accordingly, the Veteran 
does not fall within the exemption for a "discharge because 
of a minor offense" provided by 38 C.F.R. § 3.12(d)(4) if 
service was "otherwise honest, faithful and meritorious".  
Id.  Interestingly, when asked at the hearing in 2004 if, 
prior to the special-court martial offenses in May 1969, the 
Veteran would characterize his service as "honest and 
faithful", the Veteran merely replied,  "I tried".     

It should also be noted that the January 2005 administrative 
decision relayed the Veteran's report that he was suffering 
from posttraumatic stress disorder (PTSD) due to combat 
experiences in Vietnam.  Notwithstanding the lack of 
verification in the record that the Veteran ever served in 
Vietnam, there was simply no medical evidence of record in 
January 2005 showing a relationship between any mental 
disease, including PTSD, and the Veteran's conduct in 
service.  Stringham v. Brown, 8 Vet. App. 445 (1995).  
Rather, the Veteran's service personnel records show that in 
recommending that the Veteran be issued an undesirable 
discharge in July 1969, he was not found at that time or at 
the time of his offenses to have been mentally defective, 
deranged or abnormal.  

In view of the foregoing, the Board concludes that the 
correct facts as they were known at the time of the January 
2005 decision was issued were not before the fact finder in 
that they were either ignored or incorrectly applied.  
Accordingly, the January 2005 decision was clearly and 
unmistakably erroneous in finding that the appellant's 
discharge was not dishonorable for VA purposes and therefore 
did not constitute a bar to VA benefits.  


ORDER

The January 2005 administrative decision, which found that 
the Veteran's July 1969 discharge was not a bar to VA 
benefits, contained CUE, and was correctly revised by the RO 
in the June 2007 decision to reflect that the Veteran's 
undesirable discharge is a bar to VA benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


